Chester Campbell, under the names Campbell Service and Model Garden Club, conducted a mail order nursery stock and seed sale business. Needing money, he borrowed from F.A. Racette and this, under several agreements, led to control of the business by Mr. Racette and right to participation in the profits. The Campbell Service became indebted to the Hudson Letter Company for services rendered, and that company brought this suit against Campbell and Racette and obtained *Page 146 
judgment on the ground that they were partners conducting the Campbell Service. The liability of Mr. Campbell is not contested, but Mr. Racette reviews by writ of error and insists there was no evidence of a partnership and the court was in error in leaving that question to the jury, and also in defining to the jury what constitutes a partnership. Upon the latter point counsel for plaintiff claim the court defined a partnership in the exact language of the uniform partnership act, and insist that, if such definition should have been amplified, counsel for defendant Racette ought to have preferred a request to that effect, or at least have challenged the attention of the court to such need.
The uniform partnership act (Comp. Laws Supp. 1922, § 7966 [6] et seq.) undertakes a comprehensive definition of what constitutes a partnership and no more need be said, unless application to particular circumstances demands further explanation. We do not think that the circumstances involved herein called for further explanation of the rule.
Examination of this record discloses evidence sustaining the verdict of the jury. The evidence clearly shows that the Campbell Service and the Model Garden Club were counterparts of a single business. Mr. Racette controlled the business, and his interest therein went beyond that of a mere creditor employing means and methods of obtaining repayment of a loan. Mr. Racette claims the service rendered by plaintiff was contracted by Mr. Campbell before he became interested, but the evidence shows he availed himself of the service after he became associated with Mr. Campbell. The writings between Mr. Campbell and Mr. Racette do not dispose of the question of partnership relation. The following *Page 147 
testimony of Mr. Racette sent the question of partnership to the jury:
"At the time I entered into contract of December 21, 1923 — Exhibit 23 — Campbell was indebted $2,400 and the contract provides I should have full control of the finances of the Model Garden Club, yes, sir; and that Chester G. Campbell was managing it for me. He was my manager, yes, sir. After I got my debt paid and my money, $750, that I was to advance — there was a division of profits after that half and half after he had paid the note. As a matter of fact the agreement amounted to this: That the debts of the Model Garden Club should be paid, yes; and after the debt was paid profits were to be equally divided between me and Chester Campbell, yes, sir, and this business was being conducted on that basis of Campbell managing it for me."
The declaration was in assumpsit and did not allege a partnership. This, however, did not prevent the plaintiff from establishing the joint liability of defendants by reason of a partnership.
The point is made that plaintiff was not aware of the fact that Mr. Racette was interested in the Campbell Service. If Mr. Racette was a partner in the Campbell Service he is liable to plaintiff, even though plaintiff was not aware of such relation at the time the services were rendered.
We find no reversible error and the judgment is affirmed, with costs to plaintiff.
FEAD, C.J., and NORTH, FELLOWS, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 148